NO. 12-19-00039-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 MARCUS DEWAYNE MATLOCK,                          §       APPEAL FROM THE 114TH
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
        This appeal is being dismissed for want of jurisdiction. Marcus Dewayne Matlock, acting
pro se, filed a notice of appeal to challenge the denial of his motions to disqualify and recuse the
trial court judge.
        On February 4, 2019, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there is no final judgment or appealable order contained
therewith. The notice further advised Appellant that the appeal would be dismissed unless the
information was amended on or before March 6, 2019, to show this Court’s jurisdiction. This
deadline passed without a response to the February 4 notice.
        “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). Appellate courts likewise have no jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted by law. Ragston v. State,
424 S.W.3d 49, 52 (Tex. Crim. App. 2014). An order denying a motion to recuse may be reviewed
only for abuse of discretion on appeal from the final judgment. See TEX. R. CIV. P. 18a(j)(1)(A);
see De Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App. 2004) (Rule 18a applies to criminal
cases). Accordingly, we have no jurisdiction to review an interlocutory appeal from the denial of
a motion to recuse. See TEX. R. CIV. P. 18a(j)(1)(A); see also Hranicky v. State, No. 01-11-00557-
CR, 2013 WL 1804495, at *3 (Tex. App.—Houston [1st Dist.] Apr. 30, 2013, pet. ref’d) (mem.
op., not designated for publication) (dismissing for want of jurisdiction appeal from denial of pre-
trial motion to recuse). For this reason, we dismiss Appellant’s appeal for want of jurisdiction.
See TEX. R. APP. P. 43.2(f).
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 12, 2019


                                         NO. 12-19-00039-CR


                               MARCUS DEWAYNE MATLOCK,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0530-18)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.